ICJ_013_Asylum-Interpretation_COL_PER_1950-11-27_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DEMANDE D'INTERPRÉTATION
DE L’ARRET DU 20 NOVEMBRE 1950

EN L’AFFAIRE DU DROIT D'ASILE
(COLOMBIE /PEROU)

ARRÊT DU 27 NOVEMBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

REQUEST FOR
INTERPRETATION OF THE JUDGMENT
OF NOVEMBER 2oth, 1950, IN THE
ASYLUM CASE
(COLOMBIA / PERU)

JUDGMENT OF NOVEMBER 27th, 1950
Le présent arrêt doit être cité comme suit :

« Demande d'interprétation de VArvét du 20 novembre 1950
en l'affaire du droit d'asile,
Arrêt du 27 novembre 1950: C.I.J. Recueil 1950, p. 395.»

This Judgment should be cited as follows :

“ Request for interpretation of the Judgment of November 2oth, 1950,
in the asylum case,
Judgment of November a7th, 1950: I.C.]J. Reports 1950, p. 395.”

 

Ne de vente: 59
Sales number

 

 

 
1950
Le 27 novembre
Rôle général
n° 13

395

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1950

27 novembre 1950

DEMANDE D'INTERPRÉTATION
DE L’ARRÊT DU 20 NOVEMBRE 1950
EN L’AFFAIRE DU DROIT D’ASILE

(COLOMBIE /PEROU)

ARRET

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-
dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, DE
VISSCHER, Sir Arnold McNarr, MM. KLAESTAD, KryLov,
Reap, Hsu Mo, juges ; MM. ALayzA v Paz SOLDAN,
CAICEDO CASTILLA, juges ad hoc; M. HamBro, Grefier.

En l'affaire relative à la demande d'interprétation de l’Arrêt du
20 novembre 1950,

entre
la République de la Colombie,
représentée par :

M. J. M. Yepes, professeur, ministre plénipotentiaire, juriscon-
sulte au ministère des Affaires étrangères de la Colombie, ancien
sénateur, comme agent ;

4
396 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

assisté de

M. Eduardo Zuleta Angel, ancien ministre des Affaires étrangères,
ambassadeur à Washington, comme conseil ;

ainsi que, comme avocats, de

M. Francisco Urrutia Holguin, ambassadeur, délégué auprès des
Nations Unies,

M. Alfredo Vasquez, ministre plénipotentiaire, secrétaire général
du ministère des Affaires étrangères de la Colombie ;

ei
la République du Pérou,
représentée par :
M. Carlos Sayän Alvarez, avocat, ambassadeur, ancien ministre,
ancien président de la Chambre des Députés du Pérou, comme agent;
assisté de

M. Felipe Tudela y Barreda, avocat, professeur de droit constitu-
tionnel à Lima,

M. Raül Miro Quezada Laos, avocat,

M. Fernando Morales Macedo R., interprète parlementaire,

M. Juan José Calle y Calle, secrétaire d’ambassade ;

ainsi que, comme conseils, de

M. Georges Scelle, professeur honoraire de l’Université de Paris,

M. Julio Lépez Olivan, ambassadeur.

La Cour,
ainsi composée,
rend l’arrét suivant :

Le 20 novembre 1950, la Cour a rendu son arrêt dans l’affaire du
droit d’asile entre la Colombie et le Pérou. Le jour méme du prononcé
de Varrét, l'agent du Gouvernement de la Colombie a fait remettre
au Greffe de la Cour une lettre par laquelle, d’ordre de son Gouver-
nement, il portait à la connaissance de la Cour que le Gouvernement
de la Colombie souhaitait obtenir une interprétation dudit arrêt,
conformément aux articles 60 du Statut et 79 et 80 du Règlement.
307 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

La lettre de l'agent du Gouvernement de la Colombie était ainsi
conçue :

A

«I, J'ai l'honneur de porter à votre connaissance, d'ordre de
mon Gouvernement, ce qui suit :

2. Le Gouvernement de la République de Colombie, fidèle aux
engagements internationaux qu'il a souscrits et ratifiés et, en
particulier, à l'obligation qui découle pour lui de l'article 94,
alinéa 1, de la Charte des Nations Unies, déclare son intention de
se conformer à la décision de la Cour internationale de Justice,
dans l’affaire colombo-péruvienne sur le droit d’asile.

3. Toutefois, la façon dont il a été statué par la Cour, dans
son Arrét du 20 novembre 1950, a conduit mon Gouvernement
a la conviction que cette décision, telle qu’elle lui a été notifiée,
comporte des lacunes qui sont de nature a rendre son exécution
impossible. Ceci pour les motifs suivants :

I

4. La Cour déclare dans son arrét ce qui suit: «Il est évident
que le représentant diplomatique à qui il appartient d’apprécier si
Vasile doit ou non étre octroyé 4 un réfugié, doit avoir compétence
pour opérer cette qualification provisoire du délit imputé au réfugié.
Il doit, en effet, examiner si les conditions requises pour l'octroi
de Vasile se trouvent remplies. L’Etat territorial ne saurait étre
privé par la de son droit de contester la qualification. En cas de
désaccord entre les deux Etats, un différend s’éléverait qui serait
susceptible d’étre réglé selon les méthodes prévues par les Parties
pour le réglement de leurs différends » (Arrét, page 274).

5. Dans l’espéce il est incontestable que les Parties, en fait, ont
procédé comme la Cour l'indique dans le texte ci-dessus : l’ambassa-
deur de Colombie à Lima a qualifié le délit imputé au réfugié ; le
Gouvernement du Pérou, de son côté, a contesté cette qualification
et le différend surgi à ce sujet entre les deux États a été porté
devant la Cour internationale de Justice.

6. La Cour a confirmé d’une manière aussi claire que catégorique
la qualification faite par l'ambassadeur de Colombie. Elle a déclaré
en effet : «la Cour estime que le Gouvernement du Pérou n’a pas
démontré que les faits dont le réfugié a été accusé avant les 3-4 jan-
vier 1949 sont des délits de droit commun» (Arrêt, page 281).
Comme conséquence de cette déclaration, la Cour a rejeté la demande
reconventionnelle «en tant: qu'elle est fondée sur une violation de
l’article premier, paragraphe premier, de la Convention sur l'asile
signée 4 La Havane en 1928 » (Arrét, page 288).

7. La qualification faite par l’ambassadeur de Colombie du
caractère politique du délit imputé au réfugié étant ainsi confirmée
par la Cour, on peut faire abstraction, parce qu’elle n’a plus d’effet
398

>

AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

pratique, de la question théorique du droit appartenant à l'État
accordant l’asile. Ainsi qu’il ressort de la correspondance diploma-
tique échangée entre les Parties, s’il est vrai que la Colombie, dès
le début de cette controverse, a réclamé le droit à la qualification,
il n’est pas moins certain qu’elle a toujours affirmé que, même si
cette faculté pouvait être contestée, la qualification en fait était
correcte et ne pouvait être méconnue parce qu'il n’avait pas été
prouvé que M. Haya de la Torre fût un délinquant de droit commun.

8. La Cour, en affirmant que le Gouvernement du Pérou n’a
pas démontré que le délit dont le réfugié a été inculpé fut de droit
commun, a reconnu le bien-fondé de la qualification faite par la
Colombie. Dans ces conditions, une question se pose : cette quali-
fication déclarée correcte et approuvée par la Cour, doit-elle être
néanmoins considérée comme nulle et sans effets, parce qu’une
contestation a surgi sur le point de vue préalable et théorique du
droit à la qualification en matière d’asile ?

II

g. En statuant sur la demande reconventionnelle du Pérou, la
Cour a décidé, d'une part, «que l'octroi de l'asile par le Gouver-
nement de la Colombie à Victor Raül Haya de la Torre n’a pas
été fait en conformité de l’article 2, paragraphe 2, « premièrement »,
de ladite convention » [Convention de La Havane] (Arrêt, page 288).

to. La Cour a déclaré, d'autre part, non seulement « qu’octroyer
asile n’est pas un acte instantané qui prendrait fin avec laccueil
fait, à un moment donné, à un réfugié dans une ambassade ou
dans une légation », mais que l'asile «est octroyé aussi longtemps
que la présence continue du réfugié dans l’ambassade prolonge
cette protection ».

11. Il semblerait, par conséquent, que la pensée de la Cour,
lorsqu'élle a décidé sur un des aspects de la demande reconven-
tionnelle, est que la Colombie pourrait violer la disposition de
l’article 2, paragraphe 2, de la Convention de La Havane si elle
ne remet pas le réfugié aux autorités péruviennes.

12. La Cour déclare, cependant, que M. Haya de la Torre est
un réfugié politique et non pas un délinquant de droit commun.
Elle déclare, en même temps, que la Convention de La Havane,
unique instrument régissant les rapports entre la Colombie et le
Pérou en matière d’asile, ne contient aucune disposition imposant
l'obligation de remettre le réfugié politique.

13. Il s'ensuit de cette constatation que la Colombie n’a pas
d'obligation de remettre le réfugié aux autorités péruviennes et que,
si elle s’abstient de le faire, elle ne viole nullement la Convention
de La Havane.

14. En outre, la Cour observe expressément «que la question
de la remise éventuelle du réfugié aux autorités territoriales n’est
399

AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

aucunement posée dans la demande reconventionnelle» et elle
ajoute que, «ni dans la correspondance diplomatique produite par
les Parties, ni 4 un moment quelconque de la présente instance,
cette question n’a été soulevée, et, en fait, le Gouvernement du
Pérou n’a pas demandé la remise du réfugié» (Arrét, page 280).

15. Sur la base des observations précédentes, il ne semble pas
possible de supposer que la Cour, lorsqu'elle a décidé que l'octroi
de Vasile n’a pas été fait conformément à l’article 2, paragraphe 2,
de la Convention de La Havane, ait voulu ordonner, même d’une
façon sous-entendue, la remise du réfugié et encore moins qu'elle
ait voulu déclarer que la Colombie violerait un engagement inter-
national si elle s’abstenait de faire une remise qui n’a pas été
ordonnée par la Cour.

TI

16. En conséquence, le Gouvernement de la République de
Colombie a l'honneur de formuler la demande d’interprétation de
l’Arrêt du 20 novembre 1950 en vue d'obtenir :

QU'IL PLAISE A LA COUR,

Conformément aux articles 60 du Statut et 79 et 80 du Règlement,
de répondre aux questions suivantes :

Premièrement. — L’ Arrét du 20 novembre 1950 doit-il être inter-
prété dans le sens que la qualification faite par l'ambassadeur de
Colombie du délit imputé à M. Haya de la Torre fut correcte et
que, par conséquent, il y a lieu de reconnaître des effets juridiques
à la qualification susmentionnée, en tant qu’elle a été confirmée
par la Cour ?

Deuxièmement. — L’Arrét du 20 novembre 1950 doit-il être
interprété dans le sens que le Gouvernement du Pérou n’a pas le
droit d’exiger la remise du réfugié politique M. Haya de la Torre
et que, par conséquent, le Gouvernement de la Colombie n’a pas
l'obligation de le remettre même dans le cas où cette remise lui
serait demandée ?

Troisièmement. — Ou, au contraire, la décision prise par la Cour
sur la demande reconventionnelle du Pérou implique-t-elle pour la
Colombie l'obligation de remettre le réfugié Victor Raül Haya de
la Torre aux autorités péruviennes, même si celles-ci ne l’exigent
pas et ceci malgré le fait qu'il s’agit d’un délinquant politique et
non pas d’un criminel de droit commun et que la seule convention
applicable dans le présent cas n’ordonne pas la remise des délin-
quants politiques ? »

La Cour ne comptant sur le siège aucun juge de la nationalité des
Parties, chacune d'elles a usé du droit prévu à l’article 31, para-
graphe 3, du Statut. Ont été ainsi désignés en qualité de juges
ad hoc: par le Gouvernement de la Colombie, M. José Joaquin
Caicedo Castilla, docteur en droit, professeur, ancien député et
ancien président du Sénat, ambassadeur ; par le Gouvernement du
Pérou, M. Luis Alayza y Paz Soldän, docteur en droit, professeur,

8
400 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

ancien ministre, ambassadeur, lesquels ont, au cours de l’audience
du 23 novembre 1950, pris l'engagement solennel prévu à l’article 20
du Statut.

La lettre de l’agent du Gouvernement de la Colombie en date du
20 novembre 1950 a été communiquée le même jour à l'agent du
Gouvernement du Pérou, qui a consigné ses observations dans la
lettre suivante, datée du 22 novembre :

« En réponse à votre lettre du 22 november 1950, n° 12125,
faisant suite à votre communication du 20 de ce même mois,
n° 12084, j'ai l'honneur de vous faire savoir que je n’avais pas
l'intention de présenter d'observations sur la demande de l'agent
du Gouvernement colombien, étant donné le caractère nettement
irrecevable de cette demande.

Toutefois, par déférence envers l'invitation implicite contenue
dans votre seconde lettre, je préciserai ce qui suit :

1. — L’Arrét du.20 novembre 1950 est d’une clarté évidente,
excepté pour ceux qui seraient résolus d’avance à ne pas le com-
prendre. Il statue de la façon la plus claire sur toutes les conclu-
sions présentées par les deux Parties. Nous estimons donc qu'il
n'y a pas lieu à interprétation.

2. — D'ailleurs, la demande de lagent colombien n’est pas
recevable au point de vue juridique :

a) parce qu elle n’est pas une demande d'interprétation, mais,
en alléguant à tort, que l'arrêt contient des lacunes, vise, en fait,
à obtenir un nouveau jugement complémentaire du premier ;

b) parce que les conditions exigées par l’article 60 du Statut
de la Cour en ce qui concerne une demande d'interprétation se
trouvent par là même méconnues. En fait, la demande colombienne
tend à considérer comme non écrite la disposition statutaire de
l’article 60 en vertu de laquelle tout arrêt de la Cour est définitif
et sans recours.

3. — Dans ces conditions il apparaît clairement que le but
caché de la demande de l'agent colombien est de chercher un
moyen de se dérober aux conséquences juridiques nécessaires qui
découlent de l'arrêt.

4. — Cette intention nous paraît d'autant plus vraisemblable
que, dans une affaire de cette importance, il eût semblé logique
et naturel que les deux Gouvernements intéressés prennent le
temps d'étudier soigneusement le texte de l'arrêt. Or, la demande
de l'agent colombien s’est produite quelques heures seulement
après la séance publique, et le contenu en a même été communiqué
antérieurement à la presse. En ce qui me concerne, je n'aurais
jamais pu prendre de pareilles responsabilités envers mon Gou-
vernement.

En vous priant de transmettre à la Cour les observations qui
précèdent, veuillez agréer, etc. »

Communication des observations de l’agent du Gouvernement du
Pérou a été faite à l'agent du Gouvernement de la Colombie. Ce

9
401 AFFAIRE DU DROIT D’ASILE (ARRÊT DU 27 XI 50)

dernier, par une lettre du 24 novembre 1950, y a répondu dans les
termes suivants :

« J'ai Vhonneur d’accuser la réception de votre communication
n° 12114, du 23 courant, au moyen de laquelle vous avez bien
voulu me transmettre une copie certifiée conforme de la lettre
de M. l’Agent du Gouvernement du Pérou en date du 22 novembre
1980.

%e m'abstiens de relever certaines appréciations et insinuations
contenues dans cette dernière lettre car, par respect pour la Cour,
j'estime qu'on ne doit pas échanger, à travers elle, des propos
désobligeants pour aucun gouvernement.

M. l’Agent du Pérou affirme que l’Arrêt du 20 novembre 1950
est d’une «clarté évidente». Le Gouvernement colombien, en
revanche, comme il est expliqué dans la demande d'interprétation,
affirme le contraire. Il existe donc une opposition manifeste entre
les deux Parties sur le sens et la portée de l'arrêt en question.

D'autre part, l'agent du Pérou dit que «le but caché de la
demande de l’agent colombien est de chercher un moyen de se
dérober aux conséquences juridiques nécessaires qui découlent de
l'arrêt ». Si M. l’Agent du Pérou veut indiquer que les conséquences
juridiques auxquelles la Colombie cherche à se dérober consistent
dans l'obligation de remettre M. Haya de la Torre, l'opposition
entre les points de vue des deux Gouvernements est on ne peut
plus marquée, car la Colombie considère que dudit arrêt ne se
dégage pas une pareille conclusion. Si, par contre, M. l’Agent
du Gouvernement du Pérou croit que la Colombie n’a pas l’obli-
gation de remettre le réfugié, il doit le dire clairement et signaler
alors quelles seraient les «conséquences juridiques nécessaires »
que la Colombie voudrait éluder.

Je me permets de rappeler que la demande d'interprétation
vise principalement à obtenir qu'il soit précisé si, en rejetant la
demande reconventionnelle du Pérou, «en tant qu'elle est fondée
sur une violation de l’article premier, paragraphe premier, de la
Convention sur l'asile signée à La Havane en 1928», la Cour a
voulu dire que la Colombie n'est pas obligée de remettre M. Haya
de la Torre aux autorités péruviennes.

Je rappelle encore que la demande d'interprétation vise aussi
à obtenir qu'il soit précisé si, en «disant que l'octroi de l'asile
par le Gouvernement de la Colombie à Victor Ratil Haya de la
Torre n’a pas été fait en conformité de l'article 2, paragraphe 2,
« premièrement », de ladite convention», la Cour entend par là
que le Gouvernement du Pérou a le droit d'exiger la remise de
M. Haya de la Torre.

Voilà donc une divergence de vues, une opposition d'opinions,
une contestation sur le sens et la portée de l’Arrêt du 20 novembre,
dont j'ai demandé à la Cour de préciser la force obligatoire. »

*
* *

L'article 60 du Statut est à la base de la demande en interpré-
tation dont la Cour est saisie, Cet article est ainsi conçu :

10
402 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

«L'arrêt est définitif et sans recours. En cas de contestation
sur le sens et la portée de l'arrêt, il appartient à la Cour de l'inter-
préter, à la demande de toute partie. »

Il en ressort que, pour qu’il puisse être donné suite à une telle
demande, deux conditions sont requises :

1) Il faut que la demande ait réellement pour objet une inter-
prétation de l'arrêt, ce qui signifie qu’elle doit viser uniquement
à faire éclaircir le sens et la portée de ce qui a été décidé avec
force obligatoire par l'arrêt, et non à obtenir la solution de
points qui n’ont pas été ainsi décidés. Toute autre façon d’inter-
préter l’article 60 du Statut aurait pour conséquence d’annuler
la disposition de ce même article selon laquelle l'arrêt est
définitif et sans recours ;

2) Il faut ensuite qu'il existe une contestation sur le sens et la
portée de l'arrêt.

Pour décider si la première condition énoncée ci-dessus se trouve
remplie, il y a lieu de rappeler le principe que la Cour a le devoir
de répondre aux demandes des parties telles qu’elles s'expriment
dans leurs conclusions finales, mais aussi celui de s'abstenir de
statuer sur des points non compris dans lesdites demandes ainsi
exprimées.

C'est en appliquant ce principe qu’il faut examiner les trois
questions posées dans la présente instance par le Gouvernement de
la Colombie.

La première question a trait à la qualification qui a été donnée
en fait par l'ambassadeur de Colombie à Lima du délit imputé au
réfugié et tend à faire déclarer par la Cour que cette qualification
fut correcte et qu'il y a lieu de lui reconnaître des effets juridiques.
La Cour constate que ce point ne lui a pas été soumis par les conclu-
sions prises par le Gouvernement de la Colombie au cours de
l'instance qui a conduit à l’Arrêt du 20 novembre 1950. En vertu de
ces conclusions, la Cour n’a été appelée à statuer que sur la préten-
tion, formulée en termes abstraits et généraux, selon laquelle la
Colombie, en tant qu’Etat octroyant l'asile, a le droit de qualifier
la nature du délit par une décision unilatérale et définitive, obliga-
toire pour le Pérou.

La circonstance que la qualification donnée en fait par l’ambassa-
deur de Colombie a, antérieurement à l'instance devant la Cour sur
l'affaire principale, été l’objet de discussions entre les Gouverne-
ments dans la correspondance diplomatique, est sans pertinence.
Quant à la partie de la demande reconventionnelle du Gouverne-
ment du Pérou qui était fondée sur une violation de l’article premier,
paragraphe premier, de la Convention de la Havane de 1928, il
convient de noter que, pour en décider, il a suffi que la Cour exami-
nât si le Gouvernement du Pérou avait établi que Haya de la Torre
avait été accusé de délits de droit commun avant la date à laquelle

II
403 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

Vasile lui a été accordé, c’est-à-dire avant le 3 janvier 1940: la
Cour a constaté que le Gouvernement du Pérou n’en avait pas
apporté la preuve. La Cour n’a statué sur aucune autre question à.
cet égard.

Les questions 2 et 3 se présentent comme alternatives et peuvent
être examinées conjointement. Elles ont trait l’une et l’autre à la
remise du réfugié au Gouvernement du Pérou et aux obligations.
éventuelles qui découleraient à cet égard pour la Colombie de
VArrét du 20 novembre 1950. La Cour ne peut que se référer à ce
qu’elle a déclaré en termes absolument précis dans son arrêt :
cette question est restée entièrement en dehors des demandes des
Parties. L’arrét n’a aucunement statué sur elle et ne pouvait le
faire. C’est aux Parties qu’il appartenait de formuler à cet égard
leurs prétentions respectives. La Cour constate qu’elles s'en sont
complètement abstenues.

Les « lacunes » que le Gouvernement de la Colombie croit aperce-
voir dans l'arrêt de la Cour sont en réalité des points nouveaux sur
lesquels il ne peut être statué par voie d'interprétation. L’inter-
prétation ne saurait en aucun cas dépasser les limites de l'arrêt
telles que les ont tracées d’avance les conclusions des Parties.

En réalité, les questions posées par le Gouvernement de la Colom-
bie tendent à obtenir, par la voie indirecte d’un arrêt interprétatif,
la solution de questions dont la Cour n’a pas été saisie par les
Parties en cause.

L'article 60 du Statut dispose en outre qu’il n’y a lieu à inter-
prétation que s’il y a «contestation sur le sens et la portée de
Varrét ». Il va de soi qu’on ne peut considérer comme une contesta-
tion aux termes de cet article le seul fait que l’une des Parties
déclare l'arrêt obscur, tandis que l’autre le déclare parfaitement
clair. La contestation exige une divergence de vues entre parties
sur des points définis ; l’article 79, paragraphe 2, du Règlement de
la Cour confirme cette exigence en spécifiant que la requête aux
fins d'interprétation doit comprendre « l'indication précise du ou
des points contestés ».

Cette condition fait évidemment défaut dans l’expèce. Non seule-
ment l’existence d’une contestation entre Parties n’a pas été portée
à la connaissance de la Cour, mais il ressort de la date même à
laquelle la demande en interprétation du Gouvernement de la
Colombie a été introduite qu'une telle contestation n’a même pas
pu se manifester d’une manière quelconque.

La Cour est ainsi amenée à constater que les conditions exigées.
par l’article 60 du Statut et par l’article 79, paragraphe 2, du
Règlement, ne sont pas remplies.

12
404 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 27 XI 50)

PAR CES MOTIFS,
La Cour,
par douze voix contre une,

Déclare irrecevable la demande d’interprétation de l’Arrêt du
20 novembre 1950 introduite ce méme jour par le Gouvernement de
la République de la Colombie.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-sept novembre mil neuf cent
cinquante, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République de la Colombie et au
Gouvernement de la République du Pérou.

Le Président,
(Signé) BASDEVANT.

Le Greffier,
(Signé) E. HAMBRO.

M. Caicepo CASTILLA, juge ad hoc, déclare n'avoir pu se rallier
à l'arrêt de la Cour parce qu’à son avis, l’article 60 du Statut est
susceptible d’une plus large interprétation comme il a été établi par
la Cour permanente de Justice internationale à l’occasion de l'affaire
de l’usine de Chorzéw. Il reconnaît, néanmoins, que la voie reste
ouverte aux Parties pour un nouvel appel à la Cour au cas où il
lui serait soumis une divergence de vues réunissant les conditions de
précision exigées par cet arrêt.

(Paraphé) J. B.
(Paraphé) E. H.

13
